Proceeding pursuant to CPLR article 78 to review a determination of respondent Commissioner of the New York State Department of Social Services, dated November 3, 1972, which, after a hearing, affirmed a determination of respondent Commissioner of the New York City Department of Social Services discontinuing petitioner’s food stamp certification as of June 30, 1972. Determination annulled, on the law, without costs, and matter remitted to the State Commissioner for a further hearing, at which the proof shall be amplified, particularly with respect to petitioner’s income. On this record there was not developed full proof of the relevant issues and of petitioner’s income. The matter should be remanded for the purpose of amplifying such proof. Munder, Acting P. J., Latham, Shapiro, Gulotta and Benjamin, JJ., concur.